  Case 1:19-mj-00009-PJG ECF No. 1-2 filed 01/09/19 PageID.5 Page 1 of 1


                            ATTACHMENT         B   (ITEMS TO BE SEIZED)

  The items to be seized are the following:
  ａ     ｉ



            Any and all illegal controlled substances, including but not limited to methamphetamine.
        ｂ




             A2007 Lexus SUV Califomia registration 8FOY385.

 C.         Any and all items used in the packaging, manufacturing, cooking, storing, weighing or
            processing illegally controlled substances for sale.

 d.         Any and all weapons including but not limited to firearms.
  Ｃ     ｆ




            Any and all items taken in exchange for drugs including but not limited to US currency.

            Any and all items of residency including but not limited to, deeds, bills, leases, phone
            records, bank records, safety deposit box records, income tax forms and identification.

 g.         Narcotics or money ledgers, narcotics distribution or customer lists, narcotics supplier
            lists, correspondence, notation logs, receipts, journals, books, pay and owe sheets,
            records, and other documents or devices noting the price, quantity, dates, and/or times
            when narcotics were purchased, possessed transferred, distributed, sold or concealed.

h.          Computers, smartphones, tablets, or other electronic media capable of storing
            information and peripheral devices.

            Bank account records, wire transfer records, bank statements and records, money drafts,
            letters of credit, safety deposit keys and records, money wrappers, money containers,
            income tax returns, financial transfers that reflect the money generated from the sale of
            narcotics.

J・
            Telephone or other communication devices which are indicative of participation in a
            conspiracy to distribute controlled substances.

k.          Personal telephone and address books and listings, letters, cables, telegrams, telephone
            bills, photographs, audio and video tapes, computer disks, personal notes and other items
            reflecting names, addresses, telephone numbers, communications, and illegal activities
            of associates in narcotic trafficking activities.

            Financial instruments purchased with large amounts of currency derived from the sale of
            controlled substances, including travelers checks, bonds, stock certificates, money orders
            and cashiers checks, passbooks, bank checks, bank deposit tickets, certificates of
            deposit, and memoranda and other items evidencing the obtaining, secreting, transfer,
            concealment, and/or expenditures or money, money counting machines, money
            wrappers, and bags used to smuggle narcotics or money.

lln.        Any empty/full parcels and associated wrapping appearing to have been involved with
            the shipment of illegal controlled substances.
